Citation Nr: 0525340	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-36 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968, including service in Vietnam.  He was awarded a Purple 
Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted service connection for PTSD and assigned a 50 
percent evaluation.  The veteran appealed, and the RO 
increased the rating to 70 percent.  The veteran has not 
expressed satisfaction with the 70 percent evaluation, and 
the Board will therefore decide if he is entitled to a higher 
one.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran 
is presumed to be seeking the maximum possible rating unless 
he indicates otherwise).  A total rating based on individual 
unemployability was granted effective from October 2004.  No 
disagreement with this action has been recorded.

The Board notes that, although the veteran is represented by 
a service organization, the Certification of Appeal (VA Form 
8) indicates that his representative did not file a Statement 
(VA Form 646) or a written brief or informal hearing 
presentation because the representative did not have an 
office at the Philadelphia RO.  However, as the veteran's 
representative is listed as having been contacted in the May 
2004 Decision Review Officer (DRO) Conference Report, and was 
sent copies of the January 2003 rating decision, September 
2003 statement of the case (SOC), December 2004 DRO Decision, 
and December 2004 and April 2005 supplemental SOCs (SSOCs), 
the Board finds that the veteran's representative has been 
afforded an adequate opportunity to address the appellate 
issues.


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran has not at any time since 
filing his claim exhibited symptoms of total occupational and 
social impairment such as gross thought process impairment, 
persistent delusions or hallucinations, disorientation, or 
memory loss.
CONCLUSION OF LAW

The criteria have not been met for an initial evaluation 
higher than 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the veteran filed his September 
2002 claim for service connection for PTSD, the RO sent him a 
November 2002 letter explaining VA's duties to notify and 
assist him with this claim, and the veteran's rights and 
responsibilities in this regard.  The RO did not take any 
action until its January 2003 rating decision.  Thus, in 
compliance with Pelegrini, VA provided VCAA notification to 
the veteran prior to its initial adjudicative action on his 
claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The RO's November 
2002 letter told the veteran it was working on his claim for 
service connection for PTSD, and explained what the veteran 
had to show to establish entitlement to this benefit.  
Moreover, although the PTSD claim is now one for a higher 
initial rating, and VA was not required to provide additional 
VCAA notice concerning this downstream issue, see VAOPGCPREC 
8-2003 (Dec. 22, 2003), the RO provided such notice in its 
May 2005 letter to the veteran, explaining that to establish 
entitlement to an increased evaluation, the veteran had to 
show his service-connected disorder had gotten worse.  The 
RO's November 2002 and May 2005 letters also indicated the 
information or evidence needed from the veteran, and the May 
2005 letter explained the respective responsibilities of the 
veteran and the RO in obtaining it.  In addition, the RO 
wrote in its November 2002 letter: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and "[S]end the evidence we need as soon as 
possible," and wrote in its May 2005 letter, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Moreover, the RO included in its September 2003 SOC 
and April 2005 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  The RO thus 
satisfied all four elements of the VCAA's notice 
requirements.

Further, VA obtained all identified treatment records and 
afforded the veteran VA examinations as to the etiology and 
severity of his PTSD.  There is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, where, as here, a veteran timely appeals a 
rating initially assigned when service connection is granted, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The RO increased the veteran's 
evaluation to 70 percent effective the date of his claim for 
service connection; the issue is therefore whether the 
veteran is entitled to a rating higher than 70 percent for 
any period of time since he filed his claim.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004), a 70 
percent rating is assigned for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

In the present case, the VA and private treatment records 
reflect that the veteran has not exhibited any of the 
symptoms listed in the 100 percent schedular criteria at any 
time since filing his claim.  Throughout the appeals period, 
the veteran has exhibited symptoms such as sleep problems, 
impaired social skills, hypervigilance, flattened or 
constricted affect, irritability, anger, panic attacks, and 
anxiousness.  These symptoms generally fall within the 
criteria for a rating of 70 percent or below for PTSD.

However, the veteran has never been found to have the 
persistent delusions or hallucinations listed in the 100 
percent criteria, and February 2003 VA outpatient treatment 
(VAOPT) notes and the March 2005 VA examination report 
specifically stated that he had no hallucinations or 
delusions.  Moreover, February 2003 VAOPT notes indicated he 
had fair insight, good judgment, and goal directed thought 
processes, the January 2005 private treatment notes indicated 
that he was using good judgment, and the March 2005 VA 
examiner indicated that his speech was clear and coherent, he 
had good reality contact and reasoning, and he was oriented 
to person, place, and time.  Thus, the veteran did not 
exhibit the gross impairment in thought processes or 
communication or disorientation to time or place listed in 
the 100 percent criteria.  Nor did any of the treatment 
records indicate the grossly inappropriate behavior, 
persistent danger of hurting self or others, or the 
intermittent inability to perform activities of daily living, 
or memory loss indicate of a 100 percent rating.

More generally, the veteran's occupational and social 
impairment have not been "total" as described in the 100 
percent schedular criteria. Although the veteran was 
described as working a little and at the edge of unemployment 
in the May 2004 private treatment notes, January 2005 private 
treatment notes and the March 2005 VA examination report 
indicate he was still working; thus his occupational 
impairment was not "total."  Similarly, although the 
December 2002 VA examination report indicated that the 
veteran was divorced in 1989 after a 20 year marriage and had 
a difficult relationship with one daughter, that report also 
stated that the veteran felt close to his son, the February 
2003 VAOPT notes reflect that he had had one relationship 
since his divorce and had some contact with his children, and 
the March 2005 VA examination report indicated that he had a 
few friends; the veteran's social impairment was therefore 
not "total."  In addition, the veteran's Global Assessment 
of Functioning (GAF) scores ranged from 35 in January 2003, 
May 2004, and January 2005 to 45 in March 2005, having been 
39 and 40 in September and December 2002.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV)) (describing GAF score as a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness").  While 
these scores indicated major impairment in several areas, 
they did not reflect the serious impairment in communication 
or judgment reflected by GAF scores of 30 and below, which 
correspond more closely to the 100 percent rating.  See DSM-
IV.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the veteran has not required 
frequent hospitalization for his PTSD and the manifestations 
of this disability are contemplated by the schedular 
criteria.  Moreover, there is no indication in the record 
that the average industrial impairment from the disability is 
in excess of that contemplated by the assigned evaluation or 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Again, it is noted that a total 
rating based on individual unemployability has been assigned 
during the appeal period.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's PTSD symptoms, 
while serious, have not at any time since he filed his claim 
corresponded to the symptoms indicating the total 
occupational and social impairment envisioned in the 100 
percent schedular criteria; nor have the other schedular 
criteria been rendered impractical.  As the preponderance of 
the evidence is therefore against the veteran's claim for an 
initial rating higher than 70 percent for his PTSD, the 
benefit-of-the-doubt doctrine does not apply, and this claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1996).


ORDER

The claim for an initial rating higher than 70 percent for 
post-traumatic stress PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


